Per Curiam
Defendant Huston was charged with first-degree criminal trespass under section 18-4-502, C.R.S. 1973 (Repl. Vol. 8), which makes first-degree criminal trespass a class 5 felony. He moved to dismiss on the grounds that section 18-4-502 proscribes the same conduct as section 18-4-504, C.R.S. 1973 (Repl. Vol. 8), which makes third-degree criminal trespass a class 1 petty offense.
*126The district court held that section 18-4-502 was unconstitutional, finding that it punishes as a felony the same conduct which 18-4-504 punishes as a misdemeanor. We reverse and hold the statute to be constitutional. People v. Marshall, 196 Colo. 381, 586 P.2d 41 (1978), is dispositive of the issue raised here.
The judgment of the district court is reversed and the cause is remanded for further proceedings not inconsistent with the views here expressed.